JUDGE, J.
The declarations of the prisoner, at the time of his arrest, were no part of the res gestee of the larceny charged, and were incompetent evidence for him.— Spivey v. The State, 26 Ala. 90.
It is not necessary, as has been held by this court, that the record, in a case of felony, should affirmatively show that the prisoner was asked by the court, before sentence was pronounced against him, if he had anything to say in arrest of judgment; the question will be presumed to have *531been asked, unless the record affirmatively shows that it was not. — Aaron & Ely v. The State, 39 Ala. 68 á. In the present case the record states that the prisoner “said nothing” why the sentence of the law should not be pronounced against him; leaving the inference irresistible that he was asked if he had anything to say why this should not be done.
We can not say, from the evidence, that the prisoner, if guilty of any offense, was, as is contended by his counsel, guilty of stealing stolen property, knowing it to have been stolen, and not larceny. The bill of exceptions does not purport to set out all the evidence; and such being the case, the legal presumption is, that he was rightly convicted of the offense charged.
We can perceive no error in the record, and the judgment is affirmed.